Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 17, 2018

The Court of Appeals hereby passes the following order:

A19A0475. SHERIL MCRAE v. DSHARA MCRAE.

      After the trial court granted Dshara McRae’s petition for a six-month protective
order under the Family Violence Act, OCGA § 19-13-1 et seq., respondent Sheril
McRae filed this direct appeal. We lack jurisdiction.
      Appeals of orders in domestic relations cases – including actions arising under
the Family Violence Act – must be initiated by filing an application for discretionary
appeal. See OCGA § 5-6-35 (a) (2), (b); Schmidt v. Schmidt, 270 Ga. 461, 461-462
(1) (510 SE2d 810) (1999). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Sheril McRae’s failure to follow the required appellate procedure
deprives us of jurisdiction over this direct appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/17/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.